El Juez Presidente Sr. del Toro,
emitió la opinión del tribunal.
La parte apelada solicita la desestimación del recurso interpuesto por ser frívolo. .Y tiene razón a nuestro juicio.
Se trata de un pleito de desahucio seguido en la Corte Municipal de Mayagüez. Se dictó sentencia declarando con lugar la demanda el seis de diciembre de 1921 y el deman-dado dos días después presentó una solicitud en la corte del distrito pidiendo que se declarara nula dicha sentencia. Oí-das las partes, la corte desestimó la solicitud “por cuanto teniendo el solicitante un remedio eficaz, beneficioso y rápido en ley, como era el recurso de apelación contra la sentencia a tenor de lo dispuesto en las secciones 10 y 11 de la Ley sobre Procedimiento de Desahucio, no procede la concesión del auto.”
Insiste el apelante en que el recurso de certiorari era más rápido y eficaz. Puede admitirse que era más rápido y fá-cil, pero esa admisión habría que hacerla en todos los casos y entonces el recurso ordinario de apelación quedaría total-mente sustituido por el extraordinario de certiorari. Y esa no fué en modo alguno la intención del legislador.
El apelante trata de presentar el caso como uno en que la corte municipal actuó sin jurisdicción. De los autos re-*136sulta que la demanda de desahucio se basaba eu falta de pago del canon del arrendamiento. Se citó a las partes para la primera comparecencia que marca la ley. Compareció el demandado y alegó la excepción previa de que existía pen-diente otra acción entre las mismas partes y por las mismas causas y formuló una contestación en la que expresa que ha-bía celebrado un contrato de arriendo con G-enaro Balzac, representante de la demandante y con él había convenido "en que la suma de doce dólares que la demandante tenía en su poder para responder de los alquileres se aplicara al pago de los del mes que venció el 25 de octubre y que para el pago de los del mes que venció el 25 de noviembre el demandado había depositado en la secretaría de la corte otros doce dó-lares. La demanda se interpuso el 2 de diciembre de 1921 y en ella se alegó que el demandado no había pagado los alquileres correspondientes a los meses vencidos el 25 de oc-tubre y el 25 de noviembre últimos. Así las cosas, la de-mandante solicitó que se dictara sentencia y la corte la dictó sin aguardar a la segunda comparecencia.
.¿Actuó por ello sin jurisdicción la corte? ¿Se trata de una sentencia nula por haber sido dictada en violación del trámite marcado por la ley? La cuestión es digna de estu-dio. Quizás la corte debió considerarla y resolverla por sus propios méritos, pero de todos modos no vemos que abusara de su poder discrecional y ya hemos dicho muchas veces que el auto de certiorari no es de procedencia obligatoria.
Por virtud de todo lo expuesto, debe desestimarse, por frívola, la apelación interpuesta.

Desestimada la apelación.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutchison.